DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the AIA  first to file provisions. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   
Application Status
This office action is in response to applicant’s response to election/restriction filed 10/12/2022.
Applicant’s election without traverse to examine group II (claims 11-28) is acknowledged. Due to amendments, all claims are currently being examined.
Claims 1, 3-7, 10-31, 33-42, and 45 are currently pending and being examined. 
Information Disclosure Statement
The IDS documents have been considered. See the attached PTO 1449 forms. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 10-15, 22-24, 26, and 28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lancaster, III et al. US 2015/0197360.
Regarding claims 11 and 26: 
Lancaster teaches a method of tracking flaws (called “breaks”) in a roll of stretch wrap packaging material (abstract), the method comprising: 
conveying a web of packaging material from a packaging material roll (108) to a body (110) through a packaging material delivery system that applies a controlled stretch to the packaging material prior to the packaging material being wrapped around the body ([0087]); 
detecting flaws in the web of packaging material as the web of packaging material is conveyed to the body with the controlled stretch applied thereto using a sensor ([0064], “a sensor, e.g., sensor 148 or 150, may be used to detect a break in the packaging material”); and 
counting a number of detected flaws detected by the sensor (claim 34, “detecting an excessive number of packaging material breaks”). 
Regarding claim 12: 
Lancaster teaches the method of claim 11, as discussed above, wherein the packaging material delivery system includes a pre-stretch assembly including upstream and downstream pre-stretch rollers, and wherein detecting flaws in the web of packaging material includes detecting flaws between the upstream and downstream pre-stretch rollers ([0058], FIG. 1). 
Regarding claim 13: 
Lancaster teaches the method of claim 11, as discussed above, wherein detecting flaws in the web of packaging material includes detecting flaws between the packaging material delivery system and the body ([0058], FIG. 1). 
Regarding claim 14: 
Lancaster teaches the method of claim 11, as discussed above, wherein the sensor comprises a force sensor configured to measure a force in the web of packaging material, wherein detecting the flaws is performed by sensing drops in force with the force sensor ([0007], [0091]). 
Regarding claim 15: 
Lancaster teaches the method of claim 11, as discussed above, wherein the sensor comprises one or more hole detection sensors configured to sense holes in the web of packaging material, wherein detecting flaws in the web of packaging material includes detecting holes associated with the flaws and propagated based upon the controlled stretch applied to the web of packaging material using the one or more hole detection sensors (evident from [0064], abstract). 
Regarding claims 22 and 28: 
Lancaster teaches the method of claim 11, as discussed above, wherein the body comprises a load (110), and wherein the packaging material delivery system and the sensor are disposed in a stretch wrapping machine (see FIG. 1). 
Regarding claim 23: 
Lancaster teaches the method of claim 22, as discussed above, further comprising generating a notification to an operator in response to detecting a flaw in the roll of packaging material with the sensor ([0244]-[0250]). 
Regarding claim 24: 
Lancaster teaches the method of claim 23, as discussed above, wherein the notification alerts the operator that the roll of packaging material has excessive flaws (claim 34; [0244]-[0250]). 
Regarding claims 1 and 10: 
Lancaster teaches the method of claim 11, wherein the sensor is among one or more sensors, wherein detecting the flaws includes, sensing a hole associated with a first the flaw and propagated in the portion of the web of packaging material as a result of application of the controlled stretch to the portion of the web of packaging material using the one or more sensors, and wherein the method further includes characterizing the first flaw in response to sensing the hole with the one or more sensors ([0064], [0205]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-5, 16, 18, 29-30, 33-37, 40-42, and 45 are rejected under 35 U.S.C. 103 as being unpatentable over Lancaster, as applied above, and further in view of Pierson et al. US 9,896,229.
Regarding claim 3: 
Lancaster teaches the method of claim 1, as discussed above, but does not explicitly teach wherein characterizing the first flaw includes determining a position of the first flaw along a width of the web of packaging material using the one or more sensors. 
Pierson discloses a related wrapping method wherein the positions of flaws such as breaks/holes can be determined (col. 6, lines 8-41).
It would have been obvious to a person having ordinary skill in the art, at the effective filing date of the invention, to modify the method of Lancaster by using sensors to identify the locations of the flaws, as taught by Pierson, since this would help to better characterize the flaws and assist with troubleshooting possible causes for the flaws.
Regarding claim 4: 
The combination of Lancaster and Pierson teaches the method of claim 3, as discussed above, wherein the packaging material delivery system includes an idle roller over which the web of packaging material is conveyed under tension, wherein the one or more sensors includes first and second force sensors positioned to sense forces applied proximate first and second ends of the idle roller by the web of packaging material, and wherein determining the position of the first flaw along the width of the web of packaging material includes determining the position of the first flaw using the forces sensed by the first and second force sensors (Lancaster, [0238], [0068]). 
Regarding claim 5: 
The combination of Lancaster and Pierson teaches the method of claim 4, as discussed above, wherein determining the position of the first flaw using the forces sensed by the first and second force sensors includes comparing first and second drops in force respectively sensed by the first and second force sensors (Lancaster, [0238]). 
Regarding claim 16 and 18: 
Lancaster teaches the method of claim 15, as discussed above, but does not teach wherein the one or more hole detection sensors includes one or more ultrasonic hole detection sensors distributed across a width of the web of packaging material.
Pierson, however, discloses a related method utilizing ultrasonic hole detection sensors (abstract). 
It would have been obvious to a person having ordinary skill in the art, at the effective filing date of the invention, to modify the Lancaster method, by utilizing ultrasonic hole detection sensors, as taught by Pierson, which can accurately identify and characterize defects in the material.
Regarding claims 29, 30, and 45:
Lancaster teaches the method of claim 11, but does not teach wherein conveying the web of packaging material from the packaging material roll to the body is performed during a wrap operation, wherein detecting the flaw includes sensing a packaging material hole associated with a first flaw during the wrap operation using the sensor, and wherein the method further includes, during the wrap operation and in response to sensing the packaging material hole using the sensor, temporarily increasing a dispense rate of the packaging material dispenser as the packaging material hole is conveyed to the body to reduce propagation of the packaging material hole and thereby avert a film break in the packaging material; further comprising, after temporarily increasing the dispense rate of the packaging material dispenser, restoring the dispense rate of the packaging material dispenser to an original value once the packaging material hole has been conveyed to the body. 
Pierson, however, discloses wherein conveying the web of packaging material from the packaging material roll to the body is performed during a wrap operation, wherein detecting the flaw includes sensing a packaging material hole associated with a first flaw during the wrap operation using the sensor, and wherein the method further includes, during the wrap operation and in response to sensing the packaging material hole using the sensor, temporarily increasing a dispense rate of the packaging material dispenser as the packaging material hole is conveyed to the body to reduce propagation of the packaging material hole and thereby avert a film break in the packaging material; further comprising, after temporarily increasing the dispense rate of the packaging material dispenser, restoring the dispense rate of the packaging material dispenser to an original value once the packaging material hole has been conveyed to the body (clear from the following: Col. 4; l. 25-55; Col. 5, l. 15-50; Col. 6, l. 35-55).
It would have been obvious to a person having ordinary skill in the art, at the effective filing date of the invention, to modify the method of Lancaster, as taught by Pierson, wherein detecting the flaw includes sensing a packaging material hole associated with a first flaw during the wrap operation using the sensor, and wherein the method further includes, during the wrap operation and in response to sensing the packaging material hole using the sensor, temporarily increasing a dispense rate of the packaging material dispenser as the packaging material hole is conveyed to the body to reduce propagation of the packaging material hole and thereby avert a film break in the packaging material; further comprising, after temporarily increasing the dispense rate of the packaging material dispenser, restoring the dispense rate of the packaging material dispenser to an original value once the packaging material hole has been conveyed to the body, since this would prevent defects from enlarging during wrapping and would allow the steady payout of the material when the defects are wrapped onto the load.
Regarding claim 36: 
The combination of Lancaster and Pierson teaches the method of claim 29, as discussed above, wherein the sensor comprises at least one force sensor configured to sense a tension of a web of the packaging material between the packaging material roll and the body ([0007], [0091]). 
Regarding claim 37: 
The combination of Lancaster and Pierson teaches the method of claim 36, as discussed above, wherein the force sensor is coupled to a driven or idle roller across which the web of packaging material is conveyed ([0007], [0091]). 
Regarding claim 33-35: 
The combination of Lancaster and Pierson teaches the method of claim 29, as discussed above, but does not teach wherein the sensor comprises an ultrasonic sensor positioned with a field of view spanning at least a portion of a web of the packaging material between the packaging material roll and the body; wherein the sensor comprises an array of ultrasonic sensors positioned with fields of view collectively spanning at least a portion of a web of the packaging material between the packaging material roll and the body; wherein the sensor comprises one or more optical sensors positioned with respective fields of view to collectively span at least a portion of a web of the packaging material between the packaging material roll and the body (Pierson, abstract; col. 6, lines 8-41). 
Regarding claims 40-42: 
The combination of Lancaster and Pierson teaches the method of claim 29, as discussed above, wherein the sensor is positioned downstream of a pre-stretch assembly of the packaging material dispenser; within a pre-stretch assembly of the packaging material dispenser; and upstream of a pre-stretch assembly of the packaging material dispenser (Lancaster, [0058], FIG. 1).
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Lancaster, as applied above, and further in view of Hofeldt et al. US 7,773,226.
Regarding claim 25: 
Lancaster teaches the method of claim 11, as discussed above, but does not teach further comprising generating a chart of detected flaws to display occurrence, severity and length of packaging material at which detected flaws occur. 
Hofeldt discloses a related method wherein characteristics such as the quantity and severity of flaws can be determined by comparing them to benchmark defects and aggregating the data (col. 14, lines 17-30).
It would have been obvious to a person having ordinary skill in the art, at the effective filing date of the invention, to modify the method of Lancaster, by generating a chart of detected flaws to display occurrence, severity and length of packaging material at which detected flaws occur, with the data obtained as taught by Hofeldt, in order to better aid the operator in assessing the condition of the packaging material and wrapping method in a visually assisted format.
Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Lancaster, as applied above, and further in view of Hofeldt et al. US 7,773,226.
Regarding claim 6: 
Lancaster teaches the method of claim 1, as discussed above, but does not teach wherein characterizing the first flaw includes determining a severity of the first flaw based upon a size of the associated hole sensed using the one or more sensors. 
Hofeldt discloses a related method wherein the severity of the flaw can be determined by comparing it to a benchmark defect (col. 14, lines 17-30).
It would have been obvious to a person having ordinary skill in the art, at the effective filing date of the invention, to modify the method of Lancaster and Pierson, by determining a severity of the defect, as taught by Hofeldt, in order to better assess the condition of the packaging material and wrapping method.
Regarding claim 7: 
The combination of Lancaster and Hofeldt teaches the method of claim 6, as discussed above, wherein the packaging material delivery system includes an idle roller over which the web of packaging material is conveyed under tension, wherein the one or more sensors includes a force sensor positioned to sense a force applied to the idle roller by the web of packaging material, and wherein determining the severity of the first flaw includes determining the size of the associated hole based upon a drop in force sensed by the force sensor (Lancaster, [0238], [0068]).
Claims 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lancaster, as applied above, and further in view of Hofeldt et al. US 7,773,226.
Regarding claim 17 and 19: 
Lancaster teaches the method of claim 15, as discussed above, but does not teach wherein the one or more hole detection sensors includes one or more optical sensors configured to capture images of the web of packaging material, and wherein detecting holes associated with the flaws includes analyzing the captured images to identify holes in the web of packaging material. 
Hofeldt discloses a related method utilizing optical sensors (W2, W3, etc.) wherein detecting holes associated with the flaws includes analyzing the captured images to identify holes in the web of packaging material.
It would have been obvious to a person having ordinary skill in the art, at the effective filing date of the invention, to modify the Lancaster method with optical sensors of Hofeldt to accurately detect holes in the material, in order to better assess the material’s condition.
Claims 20, 21, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Lancaster, as applied above, and further in view of Peplinski US 5,426,509.
Regarding claims 20, 21, and 27: 
Lancaster teaches the method of claim 11, as discussed above, wherein the body comprises a generally cylindrical take up drum, and wherein the packaging material delivery system, the take up drum and the sensor are disposed in a test apparatus.
Peplinski discloses a related method wherein the body is a generally cylindrical take up drum in a test apparatus (Abstract, FIG. 1).
It would have been obvious to a person having ordinary skill in the art, at the effective filing date of the invention, to modify the Lancaster method with the take up drum and testing apparatus of Peplinski to test the material before rolling it up on a take up drum, in order to initially qualify the material’s condition.
Claim 31 rejected under 35 U.S.C. 103 as being unpatentable over Lancaster, as applied above, and further in view of Lancaster US 2007/0204565 (Lancaster ‘565).
Regarding claim 31: 
Lancaster teaches the method of claim 29, as discussed above, but does not teach further comprising temporarily activating a roping mechanism in response to sensing the packaging material hole using the sensor. 
Lancaster ‘565 teaches further comprising temporarily activating a roping mechanism in response to sensing the indication using the sensor ([0087-0093, 0098]; Claims 3, 10).
It would have been obvious to a person having ordinary skill in the art, at the effective filing date of the invention, to modify the Lancaster method, by temporarily activating a roping mechanism in response to sensing the packaging material hole using the sensor, as taught by Lancaster ‘565, in order to use rope to secure the body.
Claims 38-39 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Lancaster and Pierson, as applied above, and further in view of Winkler US 5,031,896.
Regarding claim 38 and 39: 
The combination of Lancaster and Pierson teaches the method of claim 29, as discussed above, wherein the sensor comprises a conductive hole sensor positioned proximate a conductive surface across which a web of the packaging material is conveyed between the packaging material roll and the body, wherein the conductive hole sensor includes a wiper mechanism positioned opposite the conductive surface and configured to ride along a surface of the web of packaging material and form an electrical coupling with the conductive surface through the packaging material hole; wherein the conductive surface is disposed on a roller. 
Winkler, however, uses a conductive roller/wiper setup to determine the presence/absence of material at the roller (abstract).
It would have been obvious to a person having ordinary skill in the art, at the effective filing date of the invention, to modify the method of the combination of Lancaster and Pierson, by using a conductive hole sensor positioned proximate a conductive surface across which a web of the packaging material is conveyed between the packaging material roll and the body, wherein the conductive hole sensor includes a wiper mechanism positioned opposite the conductive surface and configured to ride along a surface of the web of packaging material and form an electrical coupling with the conductive surface through the packaging material hole; wherein the conductive surface is disposed on a roller. This would be an obvious alternative to the sensors of Lancaster/Pierson, where absence of portions of the material would indicate a hole in the material using Winkler’s method.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARIUSH SEIF whose telephone number is (408) 918-7542.  The examiner can normally be reached on Monday-Friday 9:30 AM-6:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANNA KINSAUL can be reached on 571-270-1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DARIUSH SEIF/Primary Examiner, Art Unit 3731